Citation Nr: 0632548	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected prostate cancer.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in December 2003 and September 2005.  By the December 
2003 rating decision, the RO, in pertinent part, denied 
service connection for a skin disorder, and found that new 
and material evidence adequate to reopen the previously 
denied claim of service connection for hearing loss.  
Thereafter, by the September 2005 rating decision, the RO 
denied service connection for impotence.

The veteran provided testimony at a hearing before personnel 
at the RO in January 2005, and at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in August 
2006.  Transcripts of both hearings have been associated with 
the veteran's claims folder.

For the reasons detailed in the REMAND portion of this 
decision, the Board concludes that additional development is 
required with respect to the veteran's claim of service 
connection for a skin disorder.  Accordingly, this claim will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  




FINDINGS OF FACT

1.  Service connection was denied for defective hearing by a 
September 1967 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.

2.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The evidence received since the last prior denial relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for left ear hearing loss, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.

4.  The preponderance of the competent medical evidence 
reflects that the veteran does not currently have a hearing 
loss disability of the left ear.

5.  The preponderance of the evidence is against a finding 
that the veteran's impotence is causally related to active 
service, to include as secondary to his service-connected 
prostate cancer.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss, the claim is reopened; to this extent only the 
benefit sought on appeal is allowed.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection is not warranted for left ear hearing 
loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2006).

4.  Service connection is not warranted for impotence.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.59, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was sent preadjudication 
notice by correspondence dated in April 2003 and November 
2003, which is clearly before the December 2003 rating 
decision.  He was also sent correspondence in December 2004 
regarding his impotence claim (then identified as urinary 
incontinence).  Further correspondence was sent by 
correspondence dated in March and April 2006.

Taken together, these letters noted the issues on appeal, 
summarized the criteria for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.  The 
Board also notes, with respect to the hearing loss claim, 
that it was previously denied by the September 1967 rating 
decision.  In pertinent part, the notification letter for 
this decision informed the veteran that the claim was denied 
because medical examination did not show he had defective 
hearing.  In addition, the April 2003 correspondence noted 
that the hearing loss claim had been previously denied by the 
September 1967 decision, and that to reopen the claim he had 
to submit new and material evidence, and gave examples of the 
evidence that would satisfy this requirement.  The Board 
further observes that the veteran indicated at his August 
2006 hearing that he was aware of the fact that competent 
medical evidence showing a current hearing loss disability 
was required in this case.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (Any defect in 
notice can be cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.).  
Therefore, the Board finds, based on the information provided 
to the veteran, that appropriate notice was given him 
pertaining to the claim involving the submission of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeal for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute.  Elements (2) and (3) are in dispute, and were 
addressed by the notification letters discussed above.  
Regarding elements (4) and (5), the March 2006 correspondence 
contained language on disability rating(s) and effective 
date(s) which largely tracks the Court's discussion f these 
elements in Dingess/Hartman.  Similar language was contained 
in the April 2006 correspondence.  Consequently, the veteran 
was adequately informed of the information mandated by the 
Court's holding in Dingess/Hartman.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present evidence and testimony in 
support of his claim at hearings conducted in January 2005 
and August 2006.  The record also reflects that he was 
accorded VA medical examinations which evaluated both his 
impotence and hearing loss claims, even though an examination 
is not required in the context of new and material evidence 
claims.  See 38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. 
Reg. 45,620, 45,628 (August 29, 2001).  Therefore, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




I.  New and Material Evidence

Service connection was denied for defective hearing by a 
September 1967 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

The Board also notes, with respect to hearing loss claims, 
that for the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  The evidence on file at the time of the last prior 
denial includes the veteran's service medical records, as 
well as VA medical examinations conducted in February and 
August 1967.

The Board acknowledges that service medical records dated in 
May 1966 reflect that the veteran reported being deaf in the 
left ear since exposure to a grenade blast earlier that 
month.  Final diagnosis was perforation tympanic membrane of 
the left ear.  Nevertheless, audiological evaluation 
conducted at the time of his January 1967 separation 
examination revealed pure tone thresholds, as converted from 
American Standards Association (ASA) to International 
Standard Organization (ISO) format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
15 (5)
15 (5)
--
10 (5)
LEFT
30 (15)
20 (10)
20 (10) 
--
20 (15)

Thus, he did not have a hearing loss disability at that time 
as defined by 38 CFR § 3.385, although was there evidence of 
hearing loss of the left ear pursuant to Hensley, supra.

The Board further notes that the February 1967 VA medical 
examination indicated that the veteran's ears were within 
normal limits.  In addition, there is a box on the 
examination report to indicate whether hearing loss was 
noted.  However, the check mark appears to encompass both the 
"Yes" and "No" responses.  As such, it is unclear whether 
hearing loss was noted on this examination.

Nevertheless, the subsequent August 1967 VA audiological 
evaluation, like his January 1967 separation examination, did 
not show either a hearing loss disability as defined by VA 
regulations, nor evidence of hearing loss pursuant to 
Hensley, supra.

Based on the foregoing, service connection was denied for 
defective hearing by the September 1967 rating decision, 
because medical examination did not show he had the claimed 
disability.  As already noted, he was informed of that 
decision, including his right to appeal, and did not appeal.

The evidence added to the file since the time of the 
September 1967 rating decision includes additional statements 
from the veteran, his testimony at the January 2005 and 
August 2006 hearings, as well as additional post-service 
medical records which cover a period through 2005.

The veteran has essentially contended that he developed 
hearing loss due to in-service acoustic trauma from his 
duties as a military policeman in the Republic of Vietnam, to 
grenade blasts.  However, as noted above, there was evidence 
of such trauma at the time of his last prior denial.  
Specifically, the service medical records from May 1966.  The 
Board also notes that a DD Form 214 was on file at the time 
of the September 1967 rating decision, which noted, in 
pertinent part, that the veteran's military occupational 
specialty (MOS) was that of a military policeman.  
Consequently, this evidence is cumulative and redundant of 
that which was on file at the time of the last prior denial.

With respect to the additional post-service medical evidence, 
the Board notes that it includes a June 2003 private medical 
statement in support of his claim, private audiograms dated 
in April 2003 and November 2004, as well as VA audiological 
evaluations conducted in July 2003 and October 2005.  

Initially, the Board notes that the June 2003 private medical 
statement reported, in pertinent part, that the veteran's 
right ear had normal hearing.  Moreover, neither the private 
audiograms nor the VA audiological evaluations indicate 
either a hearing loss disability of the right ear, nor 
evidence of hearing loss pursuant to Hensley, supra.  
Consequently, even though this evidence was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial.  As such, it does not 
raise a reasonable possibility of substantiating the claim.  
See 38 CFR § 3.156(a).

There being no other evidence added to the record regarding 
the claim of service connection for right ear hearing loss 
since the last prior denial in September 1967, the Board 
concludes that new and material evidence adequate to reopen 
the claim has not been received.  Accordingly, the benefit 
sought on appeal must be denied.

Conversely, however, the Board finds that new and material 
evidence adequate to reopen the claim of service connection 
for left ear hearing loss has been received.  First, the June 
2003 private medical statement reported that an audiogram 
noted moderate sloping at 250 to 500 Hertz, back up to normal 
by 1,000 and 2,000 Hertz, and then sloping back down to mild 
sensorineural hearing loss at 4,000 and 8,000 Hertz.  
Moreover, the statement opined that this may well be due to 
the veteran's concussive injury to his inner ear secondary to 
the grenade explosion.  In addition, both the April 2003 and 
November 2004 private audiograms indicate a hearing loss 
disability of the left ear.  Specifically, both audiograms 
indicate puretone hearing loss was at 40 decibels at 500 
Hertz and 35 decibels at 4,000 Hertz.  The November 2004 
audiogram also indicates 40 decibels at 6,000 Hertz.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Inasmuch as 
there is evidence of a left ear hearing loss disability which 
was not on file at the time of the last prior denial, the 
Board concludes that the additional evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for left ear hearing loss, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.  Therefore, new and material 
evidence adequate to reopen the claim of service connection 
for left ear hearing loss has been received.  See 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.  In the adjudication 
that follows, the presumption that the evidence is true 
without regard to the other evidence of record no longer 
applies.

In evaluating the merits of the veteran's service connection 
claim, the Board notes that it is not clear that either the 
April 2003 or the November 2004 private audiograms were 
conducted in the manner mandated by VA regulations for 
evaluating hearing loss.  See 38 C.F.R. § 4.85(a).  More 
importantly, the VA audiological evaluations conducted in 
July 2003 and October 2005, both showed normal hearing for 
both ears; neither VA audiological evaluation showed evidence 
of a hearing loss disability for the left ear pursuant to 38 
CFR § 3.385, nor evidence of hearing loss pursuant to 
Hensley, supra.  Inasmuch as both of these VA audiological 
evaluations were conducted subsequent to the private 
audiograms, and presumably in accord with the procedures 
mandated by VA regulations, the Board finds that these 
results are entitled to more weight in the instant case.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has a current 
hearing loss disability of the left ear as defined by 
38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a left ear hearing loss, and it must be 
denied.  

The Board notes that the RO denied the veteran's hearing loss 
claim because it found that new and material evidence had not 
been received to reopen a claim of service connection for 
either ear.  However, a review of the RO's rationale, 
particularly that contained in the most recent Supplemental 
Statement of the Case (SSOC) in February 2006, reflects it 
was based on the fact that VA evaluation did not show that 
the veteran had a hearing loss disability pursuant to 38 CFR 
§ 3.385.  As such, the RO's rationale is essentially the same 
as that of the Board in this case.  The only difference is 
that the Board the additional evidence of record warranted a 
reopening of the left ear hearing loss claim, especially in 
light of the presumption that the additional evidence is 
presumed to be true without regard to the other evidence of 
record.  See Duran, supra; Justus, supra.  However, in 
addressing the merits of the underlying service connection 
claim the Board, taking into account the findings of the VA 
audiological evaluations, concluded that the preponderance of 
the evidence was against the claim.  Simply put, the RO 
weighed the competent evidence as part of the new and 
material evidence determination, while the Board did it on 
evaluating of the merits of the underlying service 
connection.  As both the RO and the Board denied the claim, 
in essence, because the preponderance of the evidence does 
not show a hearing loss disability as defined by VA 
regulations, the veteran has not been prejudiced by the 
Board's adjudication of the left ear hearing loss claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Impotence

The veteran essentially contends that he has 
impotence/erectile dysfunction as a result of his service-
connected prostate cancer.

Legal Criteria.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  


Analysis.  In this case, the Board notes that there is no 
indication of impotence in the veteran's service medical 
records, nor does the veteran contend otherwise.  Moreover, 
there is no competent medical evidence of the claimed 
disability until many years after service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

Based on the foregoing, it does not appear that service 
connection is warranted for impotence as directly related to 
service, nor is it the basis for the veteran's claim.  As 
noted above, the veteran essentially contends that he has 
impotence/erectile dysfunction as a result of his service-
connected prostate cancer.  The Board acknowledges that 
treatment records dated in 2004 note, in pertinent part, that 
he complained of bladder outlet obstruction symptoms of 
urinary urgency, frequency, and nocturia.  Records dated in 
July 2004 note complaints of erectile dysfunction.  He was 
ultimately diagnosed with prostate cancer, for which service 
connection has been established.

Despite the foregoing, the Board notes that the only 
competent medical opinion to address whether the veteran's 
current complaints of impotence are related to his service-
connected prostate cancer are that of a May 2005 VA medical 
examination.  The clinician who conducted this examination 
noted, in pertinent part, that the veteran's claims folder 
had been reviewed.  Following examination of the veteran, the 
examiner opined that the veteran's current erectile 
dysfunction was not secondary to his prostate cancer, and 
provided a rationale in support of this opinion.

As the examiner's opinion was based upon both physical 
evaluation of the veteran and review of his claims folder, 
the Board finds that he had an adequate foundation upon which 
to base his opinion.  No competent medical evidence is of 
record which refutes the examiner's findings.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the veteran's impotence developed 
secondary to or was aggravated by his service-connected 
prostate cancer.  Consequently, service connection must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for right ear 
hearing loss, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the 
claim of entitlement to service connection for left ear 
hearing loss, the claim is reopened; to this extent only the 
benefit sought on appeal is allowed

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for impotence is denied.


REMAND

In this case, the veteran's service medical records contain 
no findings indicative of skin problems while on active duty.  
Rather, his skin was clinically evaluated as normal on both 
his February 1965 induction examination and his January 1967 
separation examination.  His skin was also found to be normal 
on the February 1967 VA medical examination.  In fact, the 
first competent medical evidence of a skin disorder was 
several years after his separation from service.  
Specifically, records dated in October 1982 which noted cyst 
of the left ear, as well as papillomas on the right side of 
his neck.  Subsequent records continue to show treatment for 
skin problems.  For example, records dated in August 2005 
includes an assessment of dermatitis.  As noted above, the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense, supra.

The veteran has contended that he has a current skin disorder 
due to in-service herbicide exposure that occurred while on 
active duty in the Republic of Vietnam.

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board acknowledges that the record confirms the veteran 
had active service in Vietnam, and, as such, was 
presumptively exposed to herbicides therein.  See 38 U.S.C.A. 
§ 1116(f).  Moreover, the Board notes that the RO 
acknowledged in the February 2006 SSOC that while there was 
no diagnosis of chloracne, it was unclear whether some of his 
lesions constituted other forms of acneform disease 
consistent with chloracne.  However, the RO proceeded to deny 
the claim because the first competent medical evidence of 
skin problems was past the one year presumptive period for 
chloracne and herbicide exposure.  Although the Board does 
not dispute this finding, the fact that the veteran may 
currently have some form of acneform disease consistent with 
chloracne, and was presumptively exposed to herbicides during 
active service, indicates that the current skin disorder may 
be causally related to active service.  Nevertheless, there 
is no competent medical opinion of record which specifically 
addresses this possible relationship.  As such, the evidence 
is insufficient for a full and fair adjudication of the 
veteran's claim.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (The assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.).  As no examination was accorded to the veteran 
regarding his skin disorder claim, the Board concludes one 
should be conducted in order to address the current nature 
and etiology of the claimed disability.  Therefore, a remand 
is required in this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In view of the above, this matter is REMANDED to the AMC for 
the following action:

1.  The AMC should have the veteran 
scheduled for an examination to determine 
the current nature and etiology of the 
veteran's skin disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must specifically state whether 
the veteran's current skin problems 
constitute an acneform of disease 
consistent with chloracne.  The examiner 
must also express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current skin disorder is 
causally related to active service, to 
include his presumptive exposure to 
herbicides therein.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
February 2006, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


